                                           Case 3:17-cv-02128-SK Document 77 Filed 04/04/19 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                       UNITED STATES DISTRICT COURT

                                   5                                      NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LINDA CHAMPAGNE,                                       Case No. 17-cv-02128-SK
                                   8                         Plaintiff,
                                                                                                NOTICE OF QUESTIONS FOR
                                   9               v.                                           HEARING ON MOTION FOR
                                                                                                PRELIMINARY APPROVAL
                                  10     PLANNERNET, INC.,
                                  11                         Defendant.                         Regarding Docket No. 72
                                  12          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD, PLEASE TAKE NOTICE
Northern District of California
 United States District Court




                                  13   OF THE FOLLOWING QUESTIONS REGARDING THE MOTION FOR PRELIMINARY
                                  14   APPROVAL ON April 8, 2019 at 9:30 A.M. The parties shall be prepared to address the

                                  15   following questions orally. The Court has reviewed the parties’ briefs and the parties shall not

                                  16   repeat the arguments set forth therein. The Court will not accept written answers to these

                                  17   questions. If any party intends to rely on authorities not previously cited to the Court, that party is

                                  18   ORDERED to notify the Court and opposing counsel of these authorities reasonably in advance

                                  19   and to make copies available on Monday.

                                  20          1.        Plaintiff Linda Champagne (“Plaintiff”) states that the proposed settlement

                                  21                    provides class members with all of their actual damages and nine percent of their

                                  22                    statutory penalties.

                                  23                    a.         Plaintiff argued that class members were entitled to reimbursements for

                                  24                               their work-related expenses, but the proposed settlement does not appear to
                                                                   include any recovery for incurred expenses. Is there a reason such expenses
                                  25
                                                                   were not included in the settlement calculations?
                                  26
                                                        b.         Defendant Plannernet, Inc. (“Plannernet”) argued in opposition to Plaintiff’s
                                  27
                                                                   motion for class certification that most Meeting Managers are paid on a
                                  28
                                       Case 3:17-cv-02128-SK Document 77 Filed 04/04/19 Page 2 of 4




                                   1                  fixed-fee basis and thus do not have any records of hours they worked. If

                                   2                  so, how did Plaintiff calculate overtime wages or compensation for any

                                   3                  missed meal or rest breaks?

                                   4           c.     What is the standard for a plaintiff to recover statutory penalties? Would

                                   5                  class members need to demonstrate willfulness by Plannernet?

                                   6           d.     Why does the proposed settlement limit recovery to only nine percent of

                                   7                  maximum statutory penalties? Is that amount fair and reasonable?

                                   8     2.    Under the proposed settlement, class members would receive half of the award

                                   9           within a month and a half after the settlement is approved, but they would not

                                  10           receive the second half until one year later.
                                               a.     What is the justification for waiting a year to provide full payment to the
                                  11
                                                      class members?
                                  12
Northern District of California
 United States District Court




                                               b.     It appears as though Plaintiff would receive the full amount of any incentive
                                  13
                                                      payment in the first installment and her attorneys would receive their
                                  14
                                                      payment through the second installment of the settlement amount. (Dkt. 72-
                                  15
                                                      2, ¶ 8.) Is that accurate? If so, why is it fair for Plaintiff to receive the full
                                  16
                                                      amount of any incentive payment before other class members receive their
                                  17
                                                      full pro rata share of the settlement funds?
                                  18
                                               c.     Is there reason to doubt Plannernet’s ability to make either the initial
                                  19
                                                      payment or the second payment in a year?
                                  20
                                         3.    In the proposed Class Notice, there is a section advising class members on how
                                  21
                                               their pro rata share of the settlement was determined and how they could object.
                                  22
                                               a.     The Court finds that the description is difficult to understand. Does the
                                  23
                                                      calculation include payments for work-related expenses? If not, this should
                                  24
                                                      be clearly stated in the notice.
                                  25
                                               b.     What documentation should class members provide to dispute their pro rata
                                  26
                                                      share? Again, this should be clearly stated in the notice.
                                  27
                                               c.     If class members demonstrate that they are entitled to a greater pro rata
                                  28
                                                                                  2
                                       Case 3:17-cv-02128-SK Document 77 Filed 04/04/19 Page 3 of 4




                                   1                  share, would Plannernet increase the settlement amount, would other class

                                   2                  members receive less, or would other proposed payments, such as

                                   3                  attorneys’ fees, be reduced?

                                   4     4.    On the website providing more information to class members, will the pleadings

                                   5           and other Court filings from this case be included? If not, why not?

                                   6     5.    Have the parties already, or do they intend to, check the validity of the addresses

                                   7           before the administrator mails out the notices to class members?

                                   8     6.    The proposed settlement provides class members sixty days from the date the

                                   9           notices are mailed to object or opt-out. However, if some addresses are incorrect

                                  10           and notices are returned, class members would receive less actual notice. Would

                                  11           the parties be amenable to extending the deadline to submit objections to the

                                  12           settlement, to dispute class members’ pro rata share, or to request to be excluded
Northern District of California
 United States District Court




                                  13           from sixty to ninety days?

                                  14     7.    If a notice is returned as non-deliverable, what is the Settlement Administrators’

                                  15           deadline to determine an accurate address and resend the notice?

                                  16     8.    Since the Court previously certified the class, the parties have agreed to expand it
                                               to include all Meeting Managers and not just those who worked at events with fifty
                                  17
                                               or more attendees.
                                  18
                                               a. Why did Plaintiff originally limit her proposed class to those who worked at
                                  19
                                                  events with fifty or more attendees?
                                  20
                                               b. Does the change to include all Meeting Managers, regardless of the size of the
                                  21
                                                  event, affect the Court’s prior class certification analysis?
                                  22
                                               c. Does the change affect the analysis in determining the employment versus
                                  23
                                                  independent contractor status based on class members’ level of control? In
                                  24
                                                  other words, would class members who worked at smaller events likely have
                                  25
                                                  less control than class members who worked at larger events?
                                  26
                                  27

                                  28
                                                                                 3
                                           Case 3:17-cv-02128-SK Document 77 Filed 04/04/19 Page 4 of 4




                                   1

                                   2          9.     Has Plannernet provide notices to the appropriate state and federal officials in

                                   3                 compliance with the Class Action Fairness Act, 28 U.S.C. § 1715? If not, by when

                                   4                 does Plannernet intend to provide these notices?

                                   5          10.    What deadlines do the parties propose for filing a motion for final approval and for

                                   6                 filing a motion for attorneys’ fees?

                                   7          11.    The Court notes that twenty-five percent of a common fund is considered the

                                   8                 “benchmark” for a reasonable fee award. In re Bluetooth Headset Products

                                   9                 Liability Litigation, 654 F.3d 935, 942 (9th Cir. 2011). If the Court awards

                                  10                 Plaintiff’s attorneys less than their proposed thirty percent of the gross settlement
                                                     amount, who will receive the difference? Will Plannernet keep the difference or
                                  11
                                                     will it be divided on a pro rata share among the class members?
                                  12
Northern District of California
 United States District Court




                                              IT IS SO ORDERED.
                                  13
                                       Dated: April 4, 2019
                                  14
                                                                                       ______________________________________
                                  15
                                                                                       SALLIE KIM
                                  16                                                   United States Magistrate Judge

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
